EXHIBIT 10.6
 








[aps_ex1005.jpg]















AGREEMENT FOR PROFESSTIONAL SERVICES




    by and between


TRUSSNET USA, INC. (a Nevada corporation)


and


TRUSSNET USA, INC. (a Delaware Corporation)








1

--------------------------------------------------------------------------------


 






Agreement for Professional Services


This Agreement for Professional Services ("Agreement") is entered into as of
April 10, 2008 ("Effective Date") by and between Trussnet USA, Inc., a Nevada
corporation (“TNN”), and Trussnet USA, Inc., a Delaware corporation
(“TND”).  TNN and TND are hereinafter referred to individually as a "Party" and
collectively as "Parties."


RECITALS


A.  
TND and its affiliated companies worldwide are in the business of designing,
developing, operating, and providing managerial services for the construction of
wireless telecommunications facilities globally and maintaining the same;



B.  
TNN is in the process of acquiring, designing, developing operating and
maintaining wireless telecommunications facilities in South America, Europe,
Russia and the People’s Republic of China (“PRC”);



C.  
CECT-Chinacomm Communications Co. Ltd. (“Chinacomm”) is a telecommunications
operator which holds licenses for the use of 3.5GHz spectrum to deploy, maintain
and operate a wireless telecommunications broadband network in 29 cities
throughout the PRC;



D.  
TNN has agreed to provide financial and professional assistance to Chinacomm for
building, deploying and operating Chinacomm’s 3.5GHz wireless telecommunications
broadband network in the 29 cities throughout the PRC; and



E.  
TND has agreed to provide professional services to TNN to fulfill its
contractual obligations to Chinacomm for building, deploying and operating
Chinacomm’s 3.5GHz wireless telecommunications broadband network in the 29
cities throughout the PRC in accordance with the terms and conditions of this
Agreement.











2

--------------------------------------------------------------------------------



 


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

 
1.     Term of this Agreement


The term of this Agreement shall be for two years, effective as April 10, 2008
and expiring April 9, 2010 (“Term”).  Notwithstanding the foregoing, either
party to this Agreement shall have the right to terminate the Term of this
Agreement by providing the other party with sixty (60) days prior written notice
of its desire to terminate the Agreement.  TNN shall be obligated to pay for
Services provided by TND to TNN during the sixty (60) day notice of termination
period.


3.      Services to be Performed by TND


TND shall perform the following professional services (the “Services”) as an
independent contractor to TNN in connection with the deployment of the wireless
telecommunications broadband network in the 29 cities in the PRC: (i)
architectural and engineering services; (ii) project management services; (iii)
site acquisition services: (iv) deployment supervision services; (v) general
administrative services to the extent not otherwise included in the charge for
Services; and (vi) any other professional services TNN deems necessary to fully
deploy Chinacomm’s wireless telecommunications broadband network in the 29
cities in the PRC.


4.     Payment


TNN shall pay TND for the Services it provides to it at TND’s standard hourly
rates and/or based upon a fixed fee for specific Services.  Hourly time charges
are subject to change by TND upon thirty (30) days prior written notice to
TNN. Within ten (10) days after the end of each calendar month during the Term
of this Agreement, or at such other intervals as TNN and TND mutually agree, TND
shall submit an invoice to TNN, generally describing the Services during the
prior month or agreed upon time interval and identifying the amount of
compensation due TND for the Services it has provided to TNN.   TNN shall pay
TND’s invoice for the Services performed within thirty (30) days of receipt
thereof by TNN, unless the Parties mutually agree upon a different payment
schedule.


5.     State and Federal Taxes


TND shall assume full responsibility for the payment of any taxes (or any other
obligations or payments) that may be claimed as owed by any unit of government,
as a result of remuneration paid to TND for performance of the Services.  This
includes income, Social Security, Medicare and self-employment taxes.  TND shall
also pay all unemployment contributions related to the performance of the
Services.  TND shall defend and indemnify TNN with regard to any such payments.


6.     Fringe Benefits


Neither TND nor any of its employees shall be eligible to receive any employee
benefits from TNN, including, but not limited to, medical, dental, vision,
long-term disability, accidental death and dismemberment, flexible spending
account, mental health services, family and medical care leave benefits,
vacation benefits and participation in any TNN 401 (k) plan.


3

--------------------------------------------------------------------------------






7.     Independent Contractor Status


The Parties intend TND to act as an independent contractor in the performance of
the Services.  TND shall have the right to control and determine the methods and
means of performing the Services.  TND shall use his own expertise and judgment
in performing the Services.


8.    Equipment and Supplies


TND, at its sole expense, shall provide all equipment, tools and supplies
necessary to perform the Services.


9.     Expenses


TND shall be responsible for all expenses required for the performance of the
Services.


10.   Confidential Information


In order to assist TND in the performance of the Services, TNN may supply TND,
from time to time, with confidential information concerning TNN and its
operations, customers and suppliers, hereinafter referred to as “Confidential
Information.”  TND shall hold confidential and not disclose to others, either
directly or indirectly, any and all Confidential Information, propriety
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, financial data and other business information which may be
learned from TNN before and during the term of this Agreement (collectively,
“TNN Confidential Information”), unless the same have been furnished directly to
TND by TNN and TND is advised in writing by TNN that such information is not TNN
Confidential Information.  TND acknowledges that the terms and conditions of
this Agreement are deemed confidential by TNN and agrees not to disclose any
information regarding it to any third party, without TNN’s prior written
consent.  All documents containing TNN Confidential Information shall be
returned to TNN, and no copies shall be retained by TND upon the termination or
expiration of this Agreement.  Not withstanding the foregoing, such duty of
confidentiality shall not extend to information which is or comes into the
public domain, is rightfully obtained from third parties under a duty of
confidentiality, or which is independently developed without reference to TNN’s
Confidential Information.  The duties of confidentiality imposed by this
Agreement shall survive any termination or expiration of this Agreement for a
period of three (3) years.  All data and information developed by TND (including
notes, summaries, and reports), while performing the Services, shall be kept
strictly confidential and shall not be revealed to third parties, without TNN’s
prior written consent thereto. All such data and information shall be delivered
to TNN by TND at the request of TNN.


11.   Dispute Resolution


If a dispute arises relating to this Agreement or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, claims of discrimination or any other claims under any federal, state
or local law or regulation now in existence or hereinafter enacted, and as
amended from time to time (“Dispute), the Parties shall attempt in good faith to
settle the Dispute through mediation conducted by a mediator to be mutually
selected by the Parties. The Parties shall share the costs of the mediator
equally.  Each Party shall cooperate fully and fairly with the mediator, and
shall attempt to reach a mutually satisfactory compromise of the Dispute.  If
the Dispute is not resolved within thirty (30) days after it is referred to the
mediator, it shall be resolved through final and binding arbitration, as
specified in this Section 11.
 
4

--------------------------------------------------------------------------------



 
Binding arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), sitting in Orange County, California, for resolution by
a single arbitrator acceptable to both Parties.  If the Parties fail to agree to
an arbitrator within ten (10) days of a written demand for arbitration being
sent by one Party to the other Party, then JAMS shall select the arbitrator
according to the JAMS Rules for Commercial Arbitration.  The arbitration shall
be conducted pursuant to the California Code of Civil Procedure and the
California Code of Evidence.  The award of such arbitrator shall be final and
binding on the Parties, and may be enforced by any court of competent
jurisdiction.  In the event of arbitration to resolve a Dispute or enforce an
arbitrator’s award, the prevailing Party shall be entitled to recover its
attorney’s fees and other out-of-pocket costs incurred in connection therewith
from any non-prevailing Party involved therein.


12.  Assignment of the Agreement; Delegation of Responsibilities; Successors and
Assignees


TND shall not assign any of its rights under this Agreement or delegate any of
its responsibilities without the prior written consent of TNN, which may be
exercised in its sole discretion. This Agreement binds and benefits the heirs,
successors and assignees of the Parties to this Agreement, subject to the
prohibition on assignments contained in this Section 12.


13.  Notices


All notices, requests and demands to or upon a Party hereto, to be effective,
shall be in writing and shall be sent: (i) certified or registered mail, return
receipt requested; (ii) by personal delivery against receipt; (iii) by overnight
courier; or (iv) by facsimile and, unless otherwise expressly provided herein,
shall be deemed to have been validly served, given, delivered and received: (a)
on the date indicated on the receipt, when delivered by personal delivery
against receipt or by certified or registered mail; (b) one business day after
deposit with an overnight courier; or (c) in the case of facsimile notice, when
sent. Notices shall be addressed as follows:


       Trussnet USA, Inc. (Nevada)
8105 Irvine Center Drive, Suite 800
Irvine, California 92618
Fax No. (949) 453-1822
Attention: George Alvarez




Trussnet USA, Inc. (Delaware)
8105 Irvine Center Drive, Suite 820
Irvine, California 92618
Fax No. (949) 453-1882
Attention: Mr. Christopher B. Young


14.  Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without resort to California’s conflict-of-laws rules.


15.  Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to be one and the same agreement.
 
5

--------------------------------------------------------------------------------



 
16.  Waiver


If one Party waives any term or provision of this Agreement at any time, that
waiver will be effective only for the specific instance and specific purpose for
which the waiver was given.  If any Party fails to exercise or delays exercising
any of its rights or remedies under this Agreement, the Party retains the right
to enforce that term or provision at a later time.


17.  Severability


If any court determines that any provision of this Agreement is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this Agreement invalid or
unenforceable, and such provision shall be modified, amended or limited only to
the extent of necessary to render it valid and enforceable.



18.  Entire Agreement and Modification


This Agreement supersedes all prior agreements between the Parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of this Agreement with respect to its subject matter. This Agreement may
not be amended, except in writing signed by both Parties.


Trussnet USA Inc. (Nevada)


By: _____________________________________
Printed Name: George Alvarez
Title: President
Dated: April 10, 2008


    Trussnet USA, Inc. (Delaware)


By: _____________________________________
Printed Name: Christopher B. Young
Title: Chief Operating Officer
Dated: April 10, 2008
 
 
 
 
6

